        Case 1:96-cr-00317-DC Document 221 Filed 07/20/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x

UNITED STATES OF AMERICA                       :
                                                      MEMORANDUM DECISION
              - against -                      :
                                                      96 Cr. 317 (DC)
RICARDO MORALES,                               :

                            Defendant.         :

------------------------------------x

APPEARANCES:                AUDREY STRAUSS, Esq.
                            United States Attorney for the
                            Southern District of New York
                                  By:    Alexandra Rothman, Esq.
                                         Andrew Thomas, Esq.
                                         Assistant United States Attorneys
                            One Saint Andrew's Plaza
                            New York, New York 10007

                            ZEMAN & WOMBLE, LLP
                            Attorneys for Defendant
                                  By:    Ken Womble, Esq.
                            20 Vesey Street, Room 400
                            New York, New York 10007

CHIN, Circuit Judge:

             On May 1, 1997, defendant Ricardo Morales was convicted of fifteen

counts of racketeering, armed robbery, assault, felony murder, weapons violations, and

conspiracy. After the Second Circuit reversed Morales's racketeering and racketeering-

related convictions, I resentenced him to 110 years, of imprisonment. Dkt. No. 130.
        Case 1:96-cr-00317-DC Document 221 Filed 07/20/21 Page 2 of 11




Morales now moves to reduce his sentence to pursuant to 18 U.S.C. § 3582(c)(1)(A), as

modified by the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).

              For the reasons set out below, the motion is DENIED.

                                    BACKGROUND

A.     Morales's Background and Criminal History

              Raised in a single parent household, Morales left home at the age of

twelve. Presentence Investigation Report ("PSR") ¶ 110. While still a teenager, Morales

was convicted of attempted murder, after he shot an employee of a store he was

robbing. Id. ¶¶ 93-94. Morales was incarcerated for much of his teenage and young

adult years, earning his General Equivalency Diploma during that time. Id. ¶¶ 98, 120.

Morales was released from prison on May 26, 1995 at the age of 22. Id. ¶ 98.

B.     The Underlying Offense, Conviction, and Sentencing

              Morales was a member of the Park Avenue Boys along with co-

defendants, Angel Diaz and Jesus Mendez. Id. ¶ 35. Morales's current sentence is based

on his involvement in a string of robberies starting in January 1996, that culminated in

the murder of a police officer, Kevin Gillespie. Id. ¶¶ 38-43. On January 3, 1996,

Morales, Diaz, and Mendez robbed a grocery store at gunpoint and beat a customer

who walked in on the robbery. Id. ¶ 38. At the second robbery on February 25, 1996,

Morales and Mendez robbed a store owner, and Mendez shot the store owner in the

back before stealing the contents of his pockets. Id. ¶ 39. Finally, on March 14, 1996,



                                             2
           Case 1:96-cr-00317-DC Document 221 Filed 07/20/21 Page 3 of 11




Morales, Mendez, and Diaz stole a BMW during an encounter with a man they knew.

Id. ¶ 40. With Mendez driving the stolen BMW, they were eventually cornered by

police officers, who were responding to a report that the vehicle was stolen. Id. ¶ 42.

All three exited the BMW -- Diaz shot and killed Officer Gillespie, Mendez fired shots at

two other officers as he was attempting to flee the scene, and Morales, upon realizing

his gun had jammed, fled the scene. Id. ¶ 42.

                Morales was arrested on March 15, 1996 and indicted on April 29, 1996.

Id. ¶¶ 1, 98. Counts One and Two charged Morales with racketeering and conspiring to

participate in racketeering in violation of 18 U.S.C. § 1962(c)-(d). Id. ¶¶ 8-9. Counts

Three through Eight raised various Hobbes Act robbery charges. Id. ¶¶ 10-15. Counts

Nine and Ten charged Morales with violent crimes in aid of racketeering in violation of

18 U.S.C. § 1959 -- this included the felony murder charge for the killing of Officer

Gillespie. Id. ¶¶ 16-17. Counts Twelve through Eighteen charged Morales for

violations of 18 U.S.C. § 924(c) for using a firearm during the crimes. Id. ¶¶ 19-25.

Lastly, Court Twenty charged Morales with possession of a firearm as a convicted felon,

in violation of 18 U.S.C. 922(g)(1).1 Id. ¶ 27. Following a jury trial, Morales was

convicted on fifteen counts of racketeering, armed robbery, assault, felony murder,




1         Only Mendez was charged with Counts Eleven, Nineteen, and Twenty-One. PSR ¶¶ 18,
26, 28.


                                              3
        Case 1:96-cr-00317-DC Document 221 Filed 07/20/21 Page 4 of 11




weapons violations, and conspiracy. Id. ¶ 29; Dkt. No. 101 ("Sent'g Tr.") at 2. He was

acquitted on Counts Three, Four, and Twelve. Dkt. No. 134.

             The Second Circuit affirmed the Hobbs Act convictions and the firearm

convictions (Counts Five through Eight, Thirteen, Fourteen, and Twenty) but reversed

the racketeering-dependent convictions (Counts One, Two, Nine, Ten, Fifteen through

Nineteen) and remanded for resentencing. See United States v. Morales, 185 F.3d 74, 85

(2d Cir. 1999). At the second sentencing hearing, I sentenced Morales to 1,320 months

or 110 years of imprisonment, followed by three years of supervisory release. Dkt. No.

130.

C.     Morales's Motion for Compassionate Release

             On July 17, 2020, Morales filed a motion for compassionate release with

the Warden at FCI Allenwood, which the Warden denied. See Dkt. No. 205 ("Def.

Mem."), Ex. A at 26-27. Upon receiving the denial, Morales filed a Request for

Administrative Remedy on August 27, 2020. See id., Ex. B at 28. The Warden denied the

request on September 28, 2020. See id., Ex. C at 29. On October 16, 2020, Morales filed a

pro se motion for compassionate release. Dkt. No. 205. Morales's counsel supplemented

his motion for compassionate release on January 29, 2021. Dkt. No. 210 ("Supp. Mem.").

The government opposes. Dkt. No. 215 ("Opp.").




                                            4
         Case 1:96-cr-00317-DC Document 221 Filed 07/20/21 Page 5 of 11




              In his motion, Morales argues that (1) the COVID-19 pandemic; (2) his age

(47 years) and health conditions (obesity and hypertension);2 and (3) his rehabilitations

during his time in prison are all extraordinary and compelling reasons that warrant a

sentence reduction. See Supp. Mem. at 1. Morales also argues that the section 3553(a)

factors weigh in favor of granting his compassionate release. Id. at 20-22. Morales

argues that a "sentence of 30 years is certainly ‘sufficient but not greater than necessary'

to achieve the ends of justice under § 3553(a)." Id. at 21.

              Morales, now 48 years old, has been incarcerated for some twenty-five

years and has an expected release date in 2090. See Supp. Mem. at 3.

                                       DISCUSSION

A.     Applicable Law

              A court "may reduce the [defendant's] term of imprisonment" if, after the

defendant has "fully exhausted all administrative rights to appeal," the court "after

considering the factors set forth in section 3553(a)" finds that "extraordinary and

compelling reasons warrant such a reduction" and "a reduction is consistent with

applicable policy statements issued by the Sentencing Commission." 18 U.S.C. §



2       There are several different medical conditions Morales and his counsel mention. In his
pro se brief, Morales says he is immunocompromised and has hypertension, PTSD, and a
chronic dry cough. See Def. Mem. at 6. Morales's counsel says Morales's medical conditions
include "obesity, hypertension, and asthma," though his asthma is only mentioned once. See
Supp. Mem. at 1. Additionally, Morales's counsel states that a recent medical examination
revealed "a low white T cell count, which could result in his being immunosuppressed." Id. at 6.
No medical records have been provided to confirm these conditions.


                                               5
        Case 1:96-cr-00317-DC Document 221 Filed 07/20/21 Page 6 of 11




3582(c)(1)(A). U.S. Sentencing Guidelines Manual § 1B1.13 lists reasons that qualify as

extraordinary and compelling, but the Second Circuit has held that district courts are

not bound to only those enumerated reasons -- they are, instead, free to "consider the

full slate of extraordinary and compelling reasons that an imprisoned person might

bring before them in motions for compassionate release." United States v. Brooker, 976

F.3d 228, 237 (2d Cir. 2020). While a district court has broad discretion to determine

whether extraordinary and compelling reasons exist, "[r]ehabilitation . . . alone shall not

be considered an extraordinary and compelling reason" to grant release. 28 U.S.C. §

994(t); see also Brooker, 976 F3d at 237-38 (concluding that defendant did not rely solely

on his rehabilitation when he also argued that "his age at the time of his crime and the

sentencing court's statements about the injustice of his lengthy sentence" might favor

sentence reduction).

              If a defendant qualifies for a reduction, the court must decide whether to

grant the reduction by weighing the factors set forth in section 3553(a), to the extent

they are applicable. See United States v. Israel, No. 05 CR 1039 (CM), 2019 WL 6702522, at

*2 (S.D.N.Y. Dec. 9, 2019). These include: the nature and circumstances of the offense;

the defendant's history and characteristics; the need for the sentence to reflect the

seriousness of the offense, to promote respect for the law, to provide just punishment

for the offense, to afford adequate deterrence to criminal conduct, and to provide the




                                             6
        Case 1:96-cr-00317-DC Document 221 Filed 07/20/21 Page 7 of 11




defendant with needed medical care; and the need to avoid unwarranted disparities in

sentences. See 18 U.S.C. § 3553(a).

              On a motion for compassionate release, the defendant bears the burden of

showing that a reduction is warranted. See Patterson, 2020 WL 2571044, at *2.

B.     Application

              As a threshold matter, Morales has exhausted his administrative

remedies, as the Warden denied his request for release twice. See Def. Mem., Exs. A &

C; see also United States v. Newkirk, 18 Cr. 699 (CM), 2020 WL 7260739, at *2 (S.D.N.Y.

Dec. 10, 2020) (submitting request for release from the Warden and receiving a denial

was sufficient exhaustion of administrative remedies).

              First, I consider whether Morales is eligible for compassionate release

under section 3582(c)(1)(A), that is, whether he has demonstrated extraordinary and

compelling reasons warranting a sentence reduction. I conclude that he has. Second, I

consider whether to grant the motion by weighing the factors set forth in section

3553(a), to the extent they are applicable. I conclude that the statutory factors do not

weigh in favor of granting the motion.

       1.     Extraordinary and Compelling Reasons

              Morales suffers from hypertension and is obese, with a body mass index

of 31. Supp. Mem. at 5-6. Both conditions "can make [him] more likely to get severely

ill from COVID-19." COVID-19: People with Certain Medical Conditions, Centers for



                                             7
         Case 1:96-cr-00317-DC Document 221 Filed 07/20/21 Page 8 of 11




Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last updated Mar. 29, 2021).3

The government does not dispute this. Opp. at 5. Courts in this district have found

extraordinary and compelling reasons for individuals suffering from comparable health

conditions. See, e.g., United States v. Vargas, No. 88-CR-325 (VEC), 2020 WL 6886646

(S.D.N.Y. Nov. 24, 2020) (granting release to defendant with hypertension and obesity);

United States v. Franco, No. 12-CR-932, 2020 WL 4344834, at *3 (S.D.N.Y. June 24, 2020)

(agreeing with other courts in finding that 41-year-old defendant with hypertension,

obesity, and diabetes demonstrated extraordinary and compelling reasons justifying

release during COVID-19 pandemic); United States v. Salvagno, 456 F. Supp. 3d 420, 427–

28 (N.D.N.Y. 2020) (finding heightened risk of severe illness if defendant were to

contract COVID-19 due to defendant's hypertension constitutes extraordinary and

compelling reason for his release); United States v. Zukerman, 451 F. Supp. 3d 329, 334–35

(S.D.N.Y. 2020) (granting compassionate release for older defendant with hypertension,

obesity, and diabetes).4 Accordingly, Morales has demonstrated extraordinary and

compelling reasons based on his health conditions.



3        On February 20, 2021, the BOP offered Morales the COVID-19 vaccine. Morales refused the
vaccine on March 25, 2021. Opp. at 3. On March 25, 2021, Morales reconsidered his refusal and requested
the vaccine. Id.
4        Morales additionally cites his efforts to the generally onerous conditions of confinement and his
rehabilitative efforts. See Supp. Mem. at 16-18. However, these factors do not weigh in favor of finding
extraordinary and compelling reasons meriting compassionate release. See United States v. Nwankwo, No.
12 CR 31 (VM), 2020 WL 2490044, at *1 (S.D.N.Y. May 14, 2020), reconsideration denied, No. 12 CR 31 (VM),
2020 WL 2576145 (S.D.N.Y. May 21, 2020) ("[W]hile the COVID-19 pandemic is undoubtedly serious and


                                                    8
         Case 1:96-cr-00317-DC Document 221 Filed 07/20/21 Page 9 of 11




        2.      Section 3553(a) Factors

                Although Morales has established extraordinary and compelling reasons, I

conclude that the section 3553(a) factors weigh against granting compassionate release.

                First, "the nature and circumstances" of Morales's offense weigh against a

sentence reduction. 18 U.S.C. § 3553(a)(1). Morales was involved in a string of

robberies, which culminated in the murder of a police officer. PSR ¶¶ 35-43. As I noted

at Morales's first sentencing, though he might not have pulled the trigger to kill Officer

Gillespie, Morales "knew, when they carjacked the BMW and went on their crime spree

. . . that someone could be hurt or that someone could or would be killed." Sent'g Tr. at

32. Indeed, Morales wielded a gun during the robberies. In addition to Officer

Gillespie's death, these violent robberies resulted in serious physical and psychological

injuries to others and their families. PSR ¶¶ 38-39, 47-53. I said at his first sentencing,

"a sentence of life imprisonment is clearly justified" in Morales's case. Sent'g Tr. 32.

Given the violent nature of these crimes, reducing Morales's sentence from 110 years to

25 years would not "reflect the seriousness of the offense" nor would it provide "just

punishment." 18 U.S.C. § 3553(a)(2)(A).




of great concern, numerous courts have found that the risks posed by the pandemic alone do not
constitute extraordinary and compelling reasons for release, absent additional factors such as advanced
age or serious underlying health conditions that place a defendant at greater risk of negative
complications from the disease.")


                                                    9
        Case 1:96-cr-00317-DC Document 221 Filed 07/20/21 Page 10 of 11




              Morales cites to several cases in which a defendant's life sentence for

convictions involving murder was reduced to time served. See Supp. Mem. at 21-22

(citing United States v. Rodriguez, 492 F. Supp. 3d 306 (S.D.N.Y. Sept. 30, 2020); United

States v. Rios, No. 94 Cr. 112 (JBA), 2020 WL 7246440 (D. Conn. Dec. 8, 2020); United Sates

v. Fisher, No. 83 Cr. 150 (PAC), 2020 WL 5992340 (S.D.N.Y. Oct. 9, 2020)). While the

defendants in those cases committed similar crimes to Morales and suffer from similar

health conditions, there are notable distinctions. For example, the court in Rodriguez

noted that it "has never before received on behalf of an incarcerated defendant such

glowing letters written by [twenty-seven] prison staff[ers] from the institutions where

the defendant has been incarcerated." Rodriguez, 492 F. Supp. 3d at 311. Other cases are

distinguishable based on the defendants' ages. See Fisher, 2020 WL 5992340, at *1

(granting reduced sentence for a 73-year-old defendant who had served 38 years of his

life sentence). While a "life sentence is a substantial, but not impossible, hurdle for [a

defendant] to overcome" in seeking a sentence reduction, Rios, 2020 WL 7246440, at *5,

in this case, Morales's life sentence, which reflects the severity of his crimes, is a

substantial hurdle that I find he has not overcome.

              Second, the "history and characteristics of the defendant" weigh against

Morales's release. 18 U.S.C. § 3553(a)(1). Morales's conduct here was not an aberration,

but instead part of a pattern of violent and brazen behavior, starting at an early age.

PSR ¶¶ 93-98. Morales's patterns continued in prison. See Supp. Mem., at 17 & Ex. A.



                                              10
          Case 1:96-cr-00317-DC Document 221 Filed 07/20/21 Page 11 of 11




It was not until Morales was well into his thirties, and after a transfer to FCI Allenwood,

that his misconduct in prison stopped. Id. at 17. Morales notes that "he is at the

doorstep of 50, where recidivism rates decline substantially." Id. at 20. Though

Morales's conduct over the last few years is laudable, I am unconvinced that the past

ten years outweigh decades of conduct that reflected a pattern of violent behavior and

flagrant disregard for the law.

               Granting Morales's motion would mean releasing him from his one

hundred ten-year sentence after only twenty five years in prison. I conclude that such a

sentence reduction would not be a just sentence, given the seriousness of Morales's

crimes. Further, I am not persuaded that Morales no longer presents a threat to the

public.

                                     CONCLUSION

               Morales's motion for compassionate release is hereby DENIED.

         SO ORDERED.

Dated:         New York, New York
               July 20, 2021



                                                 ___/s/DC_____________________
                                                 DENNY CHIN
                                                 United States Circuit Judge
                                                 Sitting by Designation




                                            11
